UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 14, 2012 GENERAL EMPLOYMENT ENTERPRISES, INC (Exact name of registrant as specified in its charter) Illinois 1-05707 36-6097429 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) One Tower Lane, Suite 2200, Oakbrook Terrace, Illinois (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (630) 954-0400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02, Results of Operations and Financial Condition. On August 14, 2012, General Employment Enterprises, Inc. issued a press release containing information regarding its results of operations and financial condition for the quarter ended June 30, 2012.A copy of the press release is furnished as an exhibit to this report. Item 9.01, Financial Statements and Exhibits. The following exhibit is filed as a part of this report: No. Description of Exhibit Press release issued by General Employment Enterprises, Inc., dated August 14, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GENERAL EMPLOYMENT ENTERPRISES, INC. (Registrant) Date:August 15, 2012 By: /s/Jarett A. Misch Jarett A. Misch Chief Financial Officer and Treasurer
